991 So. 2d 427 (2008)
Thomas L. MIELE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3864.
District Court of Appeal of Florida, Fifth District.
September 26, 2008.
James S. Purdy, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Thomas L. Miele appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without discussion the trial court's denial of Miele's second claim. However, we reverse the trial court's summary denial of Miele's claims one and three. Although we agree that the claims are facially insufficient, under Spera v. State, 971 So. 2d 754 (Fla.2007), Miele should have been given the opportunity to amend the insufficient claims.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
PLEUS, ORFINGER and TORPY, JJ., concur.